
	
		III
		109th CONGRESS
		2d Session
		S. RES. 620
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Chambliss submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 2006 as
		  National Lung Cancer Awareness Month. 
	
	
		Whereas lung cancer is the leading cancer killer of both
			 men and women, accounting for nearly 1 in every 3 cancer deaths in the United
			 States;
		Whereas lung cancer claims the lives of more people each
			 year than breast, prostate, colon, liver, and kidney cancers combined;
		Whereas the Surveillance, Epidemiology, and End Results
			 (SEER) Program of the National Cancer Institute estimates that, in 2006,
			 174,470 new lung cancer cases will be diagnosed and 162,460 individuals will
			 die of lung cancer in the United States;
		Whereas both incidence and mortality rates for lung cancer
			 are significantly higher in black males than in the general population of the
			 United States;
		Whereas smoking causes 87 percent of lung cancer deaths in
			 the United States;
		Whereas the best way to decrease the number of diagnoses
			 and deaths per year from lung cancer is to encourage people in the United
			 States to quit smoking;
		Whereas a former smoker's risk of lung cancer does not
			 decrease significantly until 20 years after the individual quit smoking;
		Whereas the International Early Lung Cancer Action Program
			 has demonstrated in a 14-year study with 31,567 participants that computer
			 tomography scans can detect lung cancer in Stage I when the cancer can be more
			 easily treated and cured, giving individuals who are diagnosed early a 10-year
			 survival rate of 88 percent;
		Whereas there is a need to increase public awareness of
			 statistics, risk factors, and the importance of early diagnosis;
		Whereas individuals with cancers that are routinely
			 diagnosed at early stages through screening, such as breast cancer and prostate
			 cancer, have high survival rates of 88 percent and 99 percent,
			 respectively;
		Whereas the 5-year survival rate for lung cancer in the
			 United States is still only 15 percent, a rate virtually unchanged since the
			 enactment of the National Cancer Act of 1971; and
		Whereas designating November 2006 as National Lung
			 Cancer Awareness Month, as proposed by the Lung Cancer Alliance and the
			 Lung Cancer Alliance of Georgia, will increase public awareness about lung
			 cancer and the need for lung cancer research and early detection: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 November 2006 as National Lung Cancer Awareness Month;
			 and
			(2)reaffirms the
			 Senate's commitment to—
				(A)advancing lung
			 cancer research and early detection, and particularly the Lung Cancer Alliance
			 of Georgia's goal of significantly increasing the 5-year survival rate of
			 individuals diagnosed with lung cancer in the United States to 50 percent
			 within 10 years; and
				(B)working with all
			 Federal agencies involved in cancer research to develop a coordinated roadmap
			 for accomplishing that goal.
				
